                                      Exhibit A
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 1 of 41
                                                            State Court of Fulton County
                                                                          ***EFILED***
                                                                      File & ServeXpress
                                                                                    Transaction ID: 65579622
                       IN THE STATE COURT OF FULTON COUNTY                        Date: Apr 15 2020 02:40PM
                                                                                   LeNora Ponzo, Chief Clerk
                                    STATE OF GEORGIA                                            Civil Division


TRACY J. GALLOWAY,

       Plaintiff,

v.                                                    CIVIL ACTION FILE
                                                      NO. ______________
RLI INSURANCE COMPANY, TRANSAM
TRUCKING, INC. and JOSE R. MORALES
ORTIZ,

       Defendants.


            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL


       COMES NOW Plaintiff, TRACY J. GALLOWAY, and files this Complaint for Damages

and Demand for Jury Trial against the above-named Defendants, showing the Court as follows:

       1.      This matter is an action for personal injuries to Plaintiff, who was injured in a

motor vehicle wreck on August 8, 2018 (“the wreck”) that was caused by the negligent conduct

of Defendant TRANSAM TRUCKING, INC. (“Trucking Company”) and its driver, JOSE R.

MORALES ORTIZ (“Truck Driver”). Trucking Company’s insurer is RLI INSURANCE

COMPANY (“Insurer”). Trucking Company, Truck Driver, and Insurer are collectively referred

to as “Defendants.”

                         PARTIES, JURISDICTION, AND VENUE

       2.      Defendant Truck Driver is a citizen and resident of New York who may be served

with the Complaint and Summons at his home, which is located at 120 Astoria Boulevard,

Apartment 6F, Astoria, Queens County, New York 11102.
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 2 of 41




       3.      Defendant Truck Driver has been properly served with the Complaint and

Summons.

       4.      Defendant Trucking Company is a corporation which was incorporated in the

State of Missouri with its principal place of business located in the State of Kansas. Defendant

Trucking Company may be served with the Complaint and Summons as provided by law by

serving its Georgia agent, The Financial Integrity Group/Dawn Richardson, located at 410 East

Taylor Street, Suite G, Griffin, Spalding County, Georgia 30223.

       5.      Defendant Trucking Company has been properly served with the Complaint and

Summons.

       6.      Defendant Insurer is a corporation organized and existing under the laws of the

State of Illinois with its principal place of business located therein. It is authorized to transact

business in the State of Georgia. Defendant Insurer may be served with the Complaint and

Summons as provided by law by serving its Georgia registered agent, which is Corporation

Service Company, and which is located at 40 Technology Parkway South # 300, Norcross,

Gwinnett County, Georgia 30092.

       7.      Defendant Insurer has been properly served with the Complaint and Summons.

       8.      As this case is not one where another court is given exclusive jurisdiction by the

Georgia Constitution, this Court has subject matter jurisdiction to hear this matter.

       9.      At the time of the events giving rise to this action, Defendants resided in Georgia,

transacted business in Georgia, and/or committed tortious acts or omissions in Georgia.

       10.     On account of these purposeful contacts with the State of Georgia, this Court has

personal jurisdiction over them.

       11.     Venue is proper in this Court.



                                                 2
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 3 of 41




                                               FACTS

       12.      On August 8, 2018, Plaintiff was traveling on Interstate 285 in Fulton County,

Georgia.

       13.      At the same time, Defendant Truck Driver was operating a tractor-trailer, also on

Interstate 285, but Defendant Truck Driver was behind Plaintiff.

       14.      Defendant Trucking Company owned the vehicle being operated by Defendant

Truck Driver.

       15.        When traffic slowed ahead, Defendant Truck Driver failed to stop in time and he

rear-ended Plaintiff’s vehicle.

       16.      Defendant Truck Driver’s truck suffered disabling damage and it had to be towed

from the scene.

       17.      Law enforcement investigated the collision and issued a citation to Defendant

Truck Driver, pursuant to O.C.G.A. § 40-6-49, for following too closely.

           COUNT ONE – NEGLIGENCE AS TO DEFENDANT TRUCK DRIVER

       18.      Plaintiff incorporates the foregoing allegations as if fully restated herein.

       19.      At all times relevant to this action, Defendant Truck Driver, as the driver of a

commercial motor vehicle, had a duty under Georgia state law and the Federal Motor Carrier

Safety Regulations to operate the truck in a safe and reasonable manner; to maintain a proper

lookout; to avoid distraction; to avoid traveling too fast for conditions; to avoid following too

closely; to avoid driving distracted; and to exercise the appropriate standard of care and skill

when operating the truck.

       20.      Defendant Truck Driver violated one or more of those civil duties.

       21.      Defendant Truck Driver was also negligent by failing to drive his vehicle with



                                                   3
           Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 4 of 41




due caution and circumspection and in a manner so as to avoid endangering the persons and

property of others.

          22.   The violation of the aforementioned duties constitutes negligence and negligence

per se.

          23.   Plaintiff was not negligent in any way in causing the wreck.

          24.   No third-party caused or contributed to the wreck.

          25.   As a direct and proximate result of the breaches of duty by Defendant Truck

Driver, Plaintiff suffered injuries and damages including severe physical injuries, medical

expenses and other necessary expenses, lost income, and mental and physical pain and suffering.

These injuries are permanent and, in the future, Plaintiff will suffer physical impairment, medical

and other necessary expenses, lost income, and mental and physical pain and suffering.

 COUNT TWO – VICARIOUS LIABILITY OF DEFENDANT TRUCKING COMPANY

          26.   Plaintiff incorporates the foregoing allegations as if fully restated herein.

          27.   At the time of the wreck, Defendant Truck Driver was an employee or agent of

Defendant Trucking Company and he was acting within the scope of his employment with

Defendant Trucking Company.

          28.   At the time of the wreck, Defendant Truck Driver was acting in furtherance of the

business of Defendant Trucking Company.

          29.   Under the principles of respondeat superior, actual or apparent agency, and/or

lease liability, Defendant Trucking Company is vicariously liable for the negligent acts and/or

omissions of Defendant Truck Driver that led to the injuries suffered by Plaintiff.

          30.   Plaintiff is entitled to recover damages from Defendant Trucking Company due to

its vicarious liability for Defendant Truck Driver’s negligent acts and omissions.



                                                   4
         Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 5 of 41




                   COUNT THREE – DIRECT NEGLIGENCE CLAIMS
                    AGAINST DEFENDANT TRUCKING COMPANY

        31.    Plaintiff incorporates the foregoing allegations as if fully restated herein.

        32.    In addition to being vicariously liable to Plaintiff for Defendant Truck Driver’s

negligent acts and omissions, Defendant Trucking Company is independently negligent for its

negligent hiring, training, supervision, and retention of Defendant Truck Driver; for negligently

entrusting Defendant Truck Driver with the truck; for failing to adhere to all state and federal

laws governing trucking companies; and for failing to ensure Defendant Truck Driver adhered to

such laws and regulations.

        33.    As a result of Defendant Trucking Company’s negligent acts and omissions set

forth in this count, Defendant Trucking Company is liable to Plaintiff for the injuries suffered by

Plaintiff.

        34.    As a direct and proximate result of the breaches of duty by Defendant Trucking

Company, Plaintiff suffered injuries and damages including severe physical injuries, medical

expenses and other necessary expenses, lost income, and mental and physical pain and suffering.

These injuries are permanent and, in the future, Plaintiff will suffer physical impairment, medical

and other necessary expenses, lost income, and mental and physical pain and suffering.

                          COUNT FOUR – PUNITIVE DAMAGES

        35.    Plaintiff incorporates the foregoing allegations as if fully restated herein.

        36.    Defendant Truck Driver and Defendant Trucking Company’s actions set forth

above show, by clear and convincing evidence, willful misconduct, malice, or that entire want of

care which would raise the presumption of conscious indifference to consequences, and that

warrants the imposition of punitive damages pursuant to O.C.G.A. § 51-12-5.1.




                                                  5
         Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 6 of 41




        37.     Accordingly, in order to punish, penalize, and deter Defendant Truck Driver and

Defendant Trucking Company, they are liable to Plaintiff for punitive damages.

                         COUNT FIVE – EXPENSES OF LITIGATION

        38.     Plaintiff incorporates the foregoing allegations as if fully restated herein.

        39.     Defendants have acted in bad faith, have been stubbornly litigious, and have

caused Plaintiff unnecessary trouble and expense.

        40.     Defendants are liable to Plaintiff for expenses of litigation, including attorney’s

fees, pursuant to O.C.G.A. § 13-6-11.

                                COUNT SIX – DIRECT ACTION

        41.     Plaintiff incorporates the allegations set forth in the foregoing paragraphs as if

fully restated herein.

        42.     Defendant Trucking Company’s United States Department of Transportation

number is 315503.

        43.     Defendant Trucking Company’s Motor Carrier number is 197897.

        44.     At the time of the wreck, Defendant Trucking Company was operating as a motor

common carrier as defined by the laws of the State of Georgia and the Federal Motor Carrier

Safety Regulations.

        45.     At the time of the wreck, Defendant Trucking Company was operating as a motor

contract carrier as defined by the laws of the State of Georgia and the Federal Motor Carrier

Safety Regulations.

        46.     At the time of the wreck, Defendant Trucking Company was authorized to

transport property for hire over the public highways.




                                                   6
           Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 7 of 41




          47.   At the time of the wreck, Defendant Trucking Company’s vehicles transported a

number of different types of cargo including general freight, fresh produce, meat, refrigerated

food, beverages, and paper products.

          48.   At the time of the wreck, Defendant Trucking Company’s vehicles engaged in

intrastate commerce in Georgia.

          49.   At the time of the wreck, Defendant Trucking Company’s vehicles engaged in

interstate commerce in Georgia.

          50.   At the time of the wreck, Defendant Trucking Company had registered with the

State of Kansas as its base state pursuant to the requirements of the Unified Carrier Registration

Act of 2005.

          51.   At the time of the wreck, Defendant Trucking Company had paid all fees to the

State of Kansas as required by the Unified Carrier Registration Act of 2005.

          52.   All elements necessary to sue Defendant Insurer pursuant to Georgia’s direct

statute are met.

          53.   Defendant Insurer is a proper party.

          54.   Defendant Insurer is responsible for any judgment rendered against Defendant

Trucking Company or Defendant Truck Driver up to the amount of Defendant Insurer’s policy

limits.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff pray as follows:

          (a)   That process issue and that Defendants be served according to law;

          (b)   That Plaintiff have a verdict and judgment against Defendants to compensate him

                for special damages including for severe physical injuries, medical expenses and



                                                 7
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 8 of 41




              other necessary expenses, lost income, and mental and physical pain and

              suffering;

       (c)    That Plaintiff have a verdict and judgment against Defendants Truck Driver and

              Trucking Company for punitive damages pursuant to O.C.G.A. § 51-12-5.1;

       (d)    That Plaintiff have a verdict and judgment against Defendants for expenses of

              litigation pursuant to O.C.G.A. § 13-6-11;

       (e)    That Plaintiff have a trial by jury;

       (f)    That all costs be cast against Defendants; and

       (g)    That Plaintiff have such other and further relief as this Court deems just and

              proper.


                                                     HORST SHEWMAKER, LLC

                                                     /s/ Michael W. Horst
                                                     MICHAEL W. HORST
                                                     Georgia Bar No. 367837
                                                     ZACHARY S. SHEWMAKER
                                                     Georgia Bar No. 858381
                                                     Counsel for Plaintiff

3030 Royal Blvd. South, Suite 125
Alpharetta, Georgia 30022
T: (404) 400-1175
F: (404) 400-1176
E: michael@horstshewmaker.com
    zach@horstshewmaker.com




                                                 8
                      Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 9 of 41
                                                                                    State Court of Fulton County
                         General Civil and Domestic Relations Case Filing Information Form       ***EFILED***
                                                                                             File & ServeXpress
                                  ☐ Superior or ☐ State Court of ______________________________
                                                                        FULTON                  County                           Transaction ID: 65579622
                                                                                                                               Date: Apr 15 2020 02:40PM
        For Clerk Use Only                                                                                                      LeNora Ponzo, Chief Clerk
                                                                                                                                             Civil Division
        Date Filed _________________________                                Case Number _________________________
                        MM-DD-YYYY

Plaintiff(s)                                                                   Defendant(s)
__________________________________________________
Galloway     Tracy         J.                                                  __________________________________________________
                                                                                RLI          Insurance
Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.     Suffix    Prefix
__________________________________________________                             __________________________________________________
                                                                                Transam      Trucking
Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.     Suffix    Prefix
__________________________________________________                             __________________________________________________
                                                                                Ortiz-Morales Joes         R
Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.     Suffix    Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.     Suffix    Prefix

Plaintiff’s Attorney ________________________________________
                     Michael W. Horst, Esq.                   State Bar Number __________________
                                                                               367837             Self-Represented ☐

                          Check one case type and one sub-type in the same box (if a sub-type applies):

        General Civil Cases
                                                                                        Domestic Relations Cases
        ☐
        ✔
                    Automobile Tort
        ☐           Civil Appeal                                                        ☐            Adoption
        ☐           Contempt/Modification/Other                                         ☐            Contempt
                    Post-Judgment                                                                    ☐ Non-payment of child support,
        ☐           Contract                                                                         medical support, or alimony
        ☐           Garnishment                                                         ☐            Dissolution/Divorce/Separate
        ☐           General Tort                                                                     Maintenance/Alimony
        ☐           Habeas Corpus                                                       ☐            Family Violence Petition
        ☐           Injunction/Mandamus/Other Writ                                      ☐            Modification
        ☐           Landlord/Tenant                                                                  ☐ Custody/Parenting Time/Visitation
        ☐           Medical Malpractice Tort                                            ☐            Paternity/Legitimation
        ☐           Product Liability Tort                                              ☐            Support – IV-D
        ☐           Real Property                                                       ☐            Support – Private (non-IV-D)
        ☐           Restraining Petition                                                ☐            Other Domestic Relations
        ☐           Other General Civil

☐       Check if the action is related to another action pending or previously pending in this court involving some or all of
        the same: parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________            ____________________________________________
                     Case Number                                              Case Number

☐
✔
        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in OCGA § 9-11-7.1.

☐       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

        ________________________________ Language(s) Required

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                             Version 1.1.20
         Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 10 of 41
                                                             State Court of Fulton County
                                                                           ***EFILED***
                                                                       File & ServeXpress
                                                                                                 Transaction ID: 65579622
TO:              All Judges, Clerks of Court, and Counsel of Record                            Date: Apr 15 2020 02:40PM
                                                                                                LeNora Ponzo, Chief Clerk
FROM:            Michael W. Horst, Esq.                                                                      Civil Division

RE:              Notice of Leave of Absence

DATE:            April 15, 2020

        COMES NOW, Michael W. Horst, Esq., pursuant to Uniform Superior Court Rule 16, and

respectfully notifies all judges before whom he has this case pending, all affected clerks of court, and all

opposing counsel, that he will be on leave as shown below.

        1.       The periods of leave during which time Applicant will be away from the practice of law

are: May 26-29, 2020, July 1-3, 2020, September 8-11, 2020, November 23-30, 2020 and December 23,

2020 through January 6, 2021. Applicant states he will be out of the Country or State, on personal

vacation, or participating in continuing legal education during the indicated periods of time and will be

unable to participate in trials, hearings, depositions, and other legal proceedings during this periods.

        2.       All affected judges and opposing parties shall have ten (10) days from the date of this

Notice to object to it. If no objections are filed, the leave shall be granted.


                                                            HORST SHEWMAKER, LLC

                                                            /s/ Michael W. Horst
                                                            MICHAEL W. HORST
                                                            Georgia Bar No. 367837
                                                            ZACHARY S. SHEWMAKER
                                                            Georgia Bar No. 858381
                                                            Counsel for Plaintiff

3030 Royal Blvd. South, Suite 125
Alpharetta, Georgia 30022
T: (404) 400-1175
F: (404) 400-1176
E: michael@horstshewmaker.com
    zach@horstshewmaker.com
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 11 of 41
                                                            State Court of Fulton County
                                                                          ***EFILED***
                                                                      File & ServeXpress
                                                                                         Transaction ID: 65579622
TO:            All Judges, Clerks of Court, and Counsel of Record                      Date: Apr 15 2020 02:40PM
                                                                                        LeNora Ponzo, Chief Clerk
FROM:          Zachary S. Shewmaker, Esq.                                                            Civil Division


RE:            Notice of Leave of Absence

Date:          April 15, 2020


       COMES NOW, Zachary S. Shewmaker, pursuant to Uniform Superior Court Rule 16.1,
and respectfully notifies all judges before whom he has a case pending, all affected clerks of court,
and all opposing counsel, that he will be on leave and away from the practice of law on the
following dates or periods of time: April 6-10, 2020; April 20, 2020; April 23-24, 2020; May
15, 2020; June 15, 2020; July 10, 2020; July 23-24, 2020; July 27-31, 2020; August 3, 2020;
September 25, 2020; December 28, 2020 – January 1, 2021.

        Counsel states that he will be out of the Country or the State, on personal vacation, or
participating in continuing legal education during the indicated periods of time and will be unable
to participate in trials, hearings, depositions, and other legal proceedings during these periods.

        All affected judges and opposing parties shall have ten (10) days from the date of this notice
to object to it. If no objections are filed, the leave shall be granted.

                                                      HORST SHEWMAKER, LLC




                                                      ________________________________
                                                      ZACHARY S. SHEWMAKER
                                                      Georgia Bar No. 858381
                                                      MICHAEL W. HORST
                                                      Georgia Bar No. 367837
                                                      Counsel for Plaintiffs
3030 Royal Blvd. South, Suite 125
Alpharetta, Georgia 30022
T: (404) 400-1175
F: (404) 400-1176
E: michael@horstshewmaker.com
    zach@horstshewmaker.com
               Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 12 of 41
                                                                        State Court of Fulton County
GEORGIA, FULTON COUNTY                                 DO NOT WRITE IN THIS SPACE      ***EFILED***
                                                                                   File & ServeXpress
STATE COURT OF FULTON COUNTY              CIVIL ACTION FILE #: ___________________________
                                                                                  Transaction ID: 65579622
                 Civil Division                                                                                                 Date: Apr 15 2020 02:40PM
                                                                                                                                 LeNora Ponzo, Chief Clerk
                                                                                                                                              Civil Division

                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
TRACY J. GALLOWAY
                                                                              [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________                                         [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________                                         [ ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ ] PERSONAL INJURY          ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
                                                                                                   ************
_____________________________________
JOSE R. MORALES ORTIZ, et. al.                                                [ ] NEW FILING
_____________________________________                                         [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
      Michael W. Horst, Esq.
         3030 Royal Blvd. South, Suite 125
Address: ____________________________________________
                       Alpharetta, Georgia 30022
City, State, Zip Code: __________________________________________________                              (404) 400-1175
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                                  DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
               Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 13 of 41
                                                                        State Court of Fulton County
GEORGIA, FULTON COUNTY                                 DO NOT WRITE IN THIS SPACE      ***EFILED***
                                                                                   File & ServeXpress
STATE COURT OF FULTON COUNTY              CIVIL ACTION FILE #: ___________________________
                                                                                  Transaction ID: 65579622
                 Civil Division                                                                                                 Date: Apr 15 2020 02:40PM
                                                                                                                                 LeNora Ponzo, Chief Clerk
                                                                                                                                              Civil Division

                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
TRACY J. GALLOWAY
                                                                              [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________                                         [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________                                         [ ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ ] PERSONAL INJURY          ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
                                                                                                   ************
_____________________________________
RLI INSURANCE COMPANY, et. al.                                                [ ] NEW FILING
_____________________________________                                         [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
      Michael W. Horst, Esq.
         3030 Royal Blvd. South, Suite 125
Address: ____________________________________________
                       Alpharetta, Georgia 30022
City, State, Zip Code: __________________________________________________                              (404) 400-1175
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                                  DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
               Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 14 of 41
                                                                        State Court of Fulton County
GEORGIA, FULTON COUNTY                                 DO NOT WRITE IN THIS SPACE      ***EFILED***
                                                                                   File & ServeXpress
STATE COURT OF FULTON COUNTY              CIVIL ACTION FILE #: ___________________________
                                                                                  Transaction ID: 65579622
                 Civil Division                                                                                                 Date: Apr 15 2020 02:40PM
                                                                                                                                 LeNora Ponzo, Chief Clerk
                                                                                                                                              Civil Division

                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
TRACY J. GALLOWAY
                                                                              [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________                                         [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________                                         [ ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ ] PERSONAL INJURY          ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
                                                                                                   ************
_____________________________________
TRANSAM TRUCKING, INC., et. al.                                               [ ] NEW FILING
_____________________________________                                         [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
      Michael W. Horst, Esq.
         3030 Royal Blvd. South, Suite 125
Address: ____________________________________________
                       Alpharetta, Georgia 30022
City, State, Zip Code: __________________________________________________                              (404) 400-1175
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                                  DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 15 of 41
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 65584618
                                                            Case Number: 20EV002252
                                                            Date: Apr 17 2020 01:15PM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
                                                                              State Court of Fulton County
       Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 16 of 41                         **E-FILED**
                                                                                               20EV002252
                                                                                        4/20/2020 4:41 PM
                                                                                      LeNora Ponzo, Clerk
                                                                                              Civil Division
                     IN THE STATE COURT OF FULTON COUNTY

                                    STATE OF GEORGIA

TRACY J. GALLOWAY,                  *
                                    *
      Plaintiff,                    *     CIVIL ACTION FILE NO.:
                                    *
v.                                  *     20EV002252
                                    *
RLI INSURANCE COMPANY,              *
TRANSAM TRUCKING, INC., and         *
JOSE R. MORALES,                    *
                                    *
      Defendants.                   *
______________________________________________________________________________

                           ENTRY OF APPEARANCE
______________________________________________________________________________

       Clay S. O’Daniel and Joel P. Purser, of the law firm of O’Daniel McDonald, hereby enter

their appearance of record as counsel of RLI Insurance Company, TransAm Trucking, Inc. and

Jose R. Morales. All pleadings, notices, and other correspondence should be sent to the

undersigned at the address listed below.


       Respectfully submitted this 20th day of April, 2020.


                                            O’DANIEL McDONALD, LLC

                                            /s/Clay S. O’Daniel
                                            Clay S. O’Daniel
                                            Georgia Bar No. 843070
                                            Joel P. Purser
                                            Georgia Bar No. 748466
                                            9040 Roswell Road, Suite 500
                                            Atlanta, GA 30350-3939
                                            (404) 419-6300
                                            (404) 419-6301 (fax)
                                            Attorneys for Defendants
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 17 of 41




                                 CERTIFICATE OF SERVICE

       The undersigned attorney does hereby certify that a true and correct copy of ENTRY OF

APPEARANCE was duly served upon Plaintiff by using the Odyssey eFileGA system for service

to Plaintiff’s below counsel of record:

                                      Michael W. Horst
                                    Zachary S. Shewmaker
                                    Horst Shewmaker, LLC
                                3030 Royal Blvd. South, Ste. 125
                                     Alpharetta, GA 30022

       This 20th day of April, 2020.



                                                   /s/Clay S. O’Daniel
                                                   Clay S. O’Daniel
                                                                                State Court of Fulton County
       Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 18 of 41                           **E-FILED**
                                                                                                 20EV002252
                                                                                          4/20/2020 4:41 PM
                                                                                        LeNora Ponzo, Clerk
                                                                                                Civil Division
                     IN THE STATE COURT OF FULTON COUNTY

                                   STATE OF GEORGIA

TRACY J. GALLOWAY,                  *
                                    *
      Plaintiff,                    *     CIVIL ACTION FILE NO.:
                                    *
v.                                  *     20EV002252
                                    *
RLI INSURANCE COMPANY,              *
TRANSAM TRUCKING, INC., and         *
JOSE R. MORALES,                    *
                                    *
      Defendants.                   *
______________________________________________________________________________

                 CONSENT MOTION TO DISMISS DEFENDANT
              RLI INSURANCE COMPANY WITHOUT PREJUDICE
______________________________________________________________________________

       Plaintiff in the above-captioned matter, by and through counsel and with the consent of

Defendants TransAm Trucking, Inc. Jose R. Morales, and RLI Insurance Company, move pursuant

to O.C.G.A. § 9-11-21 for an Order dropping and dismissing without prejudice Defendant RLI

Insurance Company as a party to this action.

       WHEREFORE, Plaintiff prays that this Motion be granted and that Defendant RLI

Insurance Co. be dropped and dismissed without prejudice as a Defendant to this action.




                          [SIGNATURES ON FOLLOWING PAGE]
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 19 of 41




Respectfully submitted, this 20th day of April, 2020.



HORST SHEWMAKER, LLC                                    O’DANIEL McDONALD, LLC


/s/ Michael W. Horst (by CSO w/ express permission)     /s/ Clay S. O’Daniel
Michael W. Horst                                        Clay S. O’Daniel
Georgia Bar No. 367837                                  Georgia Bar No. 843070
Zachary S. Shewmaker                                    Joel P. Purser
Georgia Bar No. 858381                                  Georgia Bar No. 748466
3030 Royal Blvd. South, Ste. 125                        9040 Roswell Road, Suite 500
Alpharetta, GA 30022                                    Atlanta, GA 30350
(404) 400-1175                                          (404) 419-6300
(404) 400-1176 (facsimile)                              (404) 419-6301 (facsimile)

Attorneys for Plaintiff                                 Attorneys for Defendants
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 20 of 41




                              CERTIFICATE OF SERVICE

       The undersigned attorney does hereby certify that a true and correct copy of CONSENT

MOTION TO DISMISS DEFENDANT RLI INSURANCE COMPANY WITHOUT

PREJUDICE was duly served upon Plaintiff by using the Odyssey eFileGA system for service to

Plaintiff’s below counsel of record:

                                          Clay S. O’Daniel
                                            Joel P. Purser
                                       O’Daniel McDonald, LLC
                                         9040 Roswell Road
                                              Suite 500
                                          Atlanta, GA 30350


       This the 20th day of April, 2020.


                                              /s/ Michael W. Horst (by CSO w/ express permission)
                                              Michael W. Horst
                                                                          State Court of Fulton County
       Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 21 of 41                     **E-FILED**
                                                                                           20EV002252
                                                                                    4/20/2020 4:41 PM
                                                                                  LeNora Ponzo, Clerk
                                                                                          Civil Division
                     IN THE STATE COURT OF FULTON COUNTY

                                   STATE OF GEORGIA

TRACY J. GALLOWAY,                  *
                                    *
      Plaintiff,                    *     CIVIL ACTION FILE NO.:
                                    *
v.                                  *     20EV002252
                                    *
TRANSAM TRUCKING, INC., and         *
JOSE R. MORALES,                    *
                                    *
      Defendants.                   *
______________________________________________________________________________

  PROPOSED ORDER GRANTING CONSENT MOTION TO DISMISS DEFENDANT
              RLI INSURANCE COMPANY WITHOUT PREJUDICE
______________________________________________________________________________

       The Plaintiff’s Consent Motion to Dismiss Defendant RLI Insurance Company Without

Prejudice having been read and considered, IT IS HEREBY ORDERED that the Plaintiff’s

Consent Motion is GRANTED and RLI Insurance Company is dismissed from this action without

prejudice pursuant to O.C.G.A. § 9-11-21.

       The caption shall be amended accordingly as shown above.


       SO ORDERED this ____ day of _____________________, 2020.


                                    ______________________________________
                                    JUDGE DIANE E. BESSEN,
                                    FULTON COUNTY STATE COURT
Prepared By:

/s/ Clay S. O’Daniel
Clay S. O’Daniel
Georgia Bar No. 843070
O’Daniel McDonald, LLC
9040 Roswell Road, Suite 500
Atlanta, GA 30350
404-419-6300
                                                                                     State Court of Fulton County
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 22 of 41                               **E-FILED**
                                                                                                      20EV002252
                                                                                               4/20/2020 4:41 PM
                                                                                             LeNora Ponzo, Clerk
                                                                                                     Civil Division
                      IN THE STATE COURT OF FULTON COUNTY

                                     STATE OF GEORGIA

TRACY J. GALLOWAY,                  *
                                    *
      Plaintiff,                    *     CIVIL ACTION FILE NO.:
                                    *
v.                                  *     20EV002252
                                    *
RLI INSURANCE COMPANY,              *
TRANSAM TRUCKING, INC., and         *
JOSE R. MORALES,                    *
                                    *
      Defendants.                   *
______________________________________________________________________________

                      STIPULATED PROTECTIVE ORDER
______________________________________________________________________________

1.     PURPOSES AND LIMITATIONS

       Discovery in this action is likely to involve production by the parties and certain non-

parties of confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

Protective Order. The parties acknowledge that this agreement does not confer blanket protection

on all disclosures or responses to discovery and that the protection it affords from public disclosure

and use extends only to the limited information or items that are entitled to confidential treatment

under the applicable legal principles.     The parties further acknowledge that this Stipulated

Protective Order does not entitle them to file confidential information under seal. Any documents

(including briefs), tangible things or information designated as confidential that are submitted to

the Court in support of or in opposition to a motion or introduced at a hearing or during trial may

retain their protected confidential status only by order of the Court.
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 23 of 41




       References below to a “party” include, where relevant, any non-party that produces

documents, tangible things, or information in this action and invokes the protections of this Order.

2.     “CONFIDENTIAL” MATERIAL

       “Confidential” material shall include the following information, documents, and tangible

things (collectively, “material”) produced or otherwise exchanged:

               a.      Video footage of the at-issue traffic incident, as more particularly described

                       in Plaintiff’s Complaint for Damages, taken by the dashboard camera in the

                       tractor operated by Defendant Jose R. Morales.

3.     SCOPE

       The protections conferred by this agreement cover not only Confidential material (as

defined above), but also (1) any information copied or extracted from Confidential material; (2)

all copies, excerpts, summaries, or compilations of Confidential material; and (3) any testimony,

conversations, or presentations by parties or their counsel that might reveal Confidential material.

However, the protections conferred by this agreement do not cover information that is in the public

domain or becomes part of the public domain through trial or otherwise.

4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

       4.1     Basic Principles. A receiving party may use Confidential material that is disclosed

or produced by another party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Confidential material may be disclosed only to

the categories of persons and under the conditions described in this agreement.         Confidential

material must be stored and maintained by a receiving party at a location and in a secure manner

that ensures that access is limited to the persons authorized under this agreement.

       4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered



                                           Page 2 of 6
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 24 of 41




by the Court or permitted in writing by the designating party, a receiving party may disclose any

Confidential material only to:

               (a)      the receiving party’s counsel of record in this action, as well as employees

of counsel to whom it is reasonably necessary to disclose the information for this litigation;

               (b)      experts and consultants to whom disclosure is reasonably necessary for this

litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (c)      the Court, court personnel, the jury, and court reporters and their staff;

               (d)      copy or imaging services retained by counsel to assist in the duplication of

Confidential material, provided that counsel for the party retaining the copy or imaging service

instructs the service not to disclose any confidential material to third parties and to immediately

return all originals and copies of any Confidential material;

               (e)      during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Confidential material must

be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;

               (f)      the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information;

               (g)      mock trial and jury consultants, including, but not limited to, mock jurors

who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

               (h)      any mediator retained by the parties or appointed by the Court in this action

and employees of such mediator who are assisting in the conduct of the mediation.



                                            Page 3 of 6
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 25 of 41




        4.3    Filing Confidential Material. Before filing Confidential material or discussing or

referencing such material in court filings, the filing party shall confer with the designating party

to determine whether the designating party will remove the Confidential designation, whether the

document can be redacted, or whether a motion to seal or stipulation and proposed order is

warranted.

5.      DESIGNATING PROTECTED MATERIAL

        Except as otherwise provided in this agreement or as otherwise stipulated or ordered,

disclosure or discovery material that qualifies for protection under this agreement must be clearly

so designated before or when the material is disclosed or produced. Designation in conformity

with this Order requires that the subject video file contain the word “CONFIDENTIAL” in the file

name.

6.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

        If a party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

must:

               (a)     promptly notify the designating party in writing and include a copy of the

subpoena or court order;

               (b)     promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this agreement. Such notification shall include a copy of this agreement; and

               (c)     cooperate with respect to all reasonable procedures sought to be pursued by

the designating party whose confidential material may be affected.



                                           Page 4 of 6
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 26 of 41




7.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential

material to any person or in any circumstance not authorized under this agreement, the receiving

party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

Bound” that is attached hereto as Exhibit A.

8.     TERMINATION AND RETURN OF DOCUMENTS

       Within sixty (60) days after the termination of this action, including all appeals, each

receiving party must return all Confidential material to the producing party, including all copies,

extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

destruction.

       Notwithstanding this provision, counsel are entitled to retain one (1) archival copy of all

documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain confidential material.

       The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.




                    [SIGNATURE CONTAINED ON FOLLOWING PAGE]




                                            Page 5 of 6
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 27 of 41
        Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 28 of 41




                                            EXHIBIT A

                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


       I,   ________________________________             [print    or   type    full    name],    of

______________________________________________________________________________

________________________________ [print or type full address], declare under penalty of

perjury that I have read in its entirety and understand the Stipulated Protective Order issued by the

State Court of Fulton County in the State of Georgia, in the case of Tracy J. Galloway v. RLI

Insurance Company, TransAm Trucking, Inc. and Jose R. Morales, Case No. 20EV002252. I

agree to comply with and to be bound by all the terms of the Stipulated Protective Order and I

understand and acknowledge that failure to so comply could expose me to sanctions and

punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

any information or item that is subject to this Stipulated Protective Order to any person or entity

except in strict compliance with the provisions of this Order.

       I further agree to submit to the jurisdiction of the State Court of Fulton County in the State

of Georgia for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

enforcement proceedings occur after termination of this action.

Dated: _________________________________

City and State where sworn and signed: ___________________________________

Printed name: __________________________________________

Signature: _____________________________________________
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 29 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 30 of 41
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 65596852
                                                            Case Number: 20EV002252
                                                            Date: Apr 23 2020 03:24PM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 31 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 32 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 33 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 34 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 35 of 41




  April 23, 2020
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 36 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 37 of 41
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 38 of 41
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 65592863
                                                            Case Number: 20EV002252
                                                            Date: Apr 22 2020 11:38AM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 39 of 41
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 65592863
                                                            Case Number: 20EV002252
                                                            Date: Apr 22 2020 11:38AM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 40 of 41
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 65593227
                                                            Case Number: 20EV002252
                                                            Date: Apr 22 2020 12:51PM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division




                22nd       April
Case 1:20-cv-02044-TCB Document 1-1 Filed 05/12/20 Page 41 of 41
                                                    State Court of Fulton County
                                                                 ***EFILED***
                                                             File & ServeXpress
                                                             Transaction ID: 65614859
                                                           Case Number: 20EV002252
                                                          Date: May 04 2020 02:19PM
                                                            LeNora Ponzo, Chief Clerk
                                                                         Civil Division
